notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application discloses and claims only subject matter disclosed in prior application no. 15/273,885 (filed 10/12/2016) & 16/601,823 (filed on 10/15/2019), and names the inventor or at least one joint inventor named in the prior application. Accordingly, examiner acknowledge that this application constitute a continuation.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Harold Fassnacht on 08/18/2022

The application has been amended as follows: 

In the Claims:
In claim 1, line 8, the limitation “the axis (A)” has been amended to read -- the central longitudinal axis (A) --.
In claim 1, line 10, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 2, line 1, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 3, line 1, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 4, line 6, the limitation “the axis (A)” has been amended to read -- the central longitudinal axis (A) --.
In claim 4, line 8, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 5, line 1, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 6, line 1, the limitation “the multiple strips” has been amended to read -- the multiple longitudinal strips --.
In claim 10, line 1, the limitation “comprising core” has been amended to read -- comprising a core --.
In claim 10, line 5, the limitation “the axis (A)” has been amended to read -- the central longitudinal axis (A) --.
In claim 10, line 8, the limitation “the strip trailing side edge” has been amended to read -- the trailing side edge --.
In claim 14, line 2, the limitation “the sheet lacks” has been amended to read -- the sheet material lacks --. 

In the Specification:
In page 10, line 3, the phrase “the width (W)” has been amended to read -- the width (SW) --.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Reference sign “100” has been used to indicate both a roller (in Figure 12) and a core (in Figure 14). Applicant has agreed to appropriately amend Figure 14 and description in the specification so that the core in  Figure 14 is indicated by the reference sign “110”. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-14 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest a core having the specific structure recited within independent claims 1 and 4; In particular, a core comprising: a cylindrical tuber having an outer facing surface, and inner facing surface, a length along a central longitudinal axis, and a slot that includes a bottom wall, a leading sidewall, and a trailing sidewall; Multiple longitudinal strips having different densities inserted into the slot on the cylindrical tube; the multiple longitudinal strips including a lower density strip and a first higher density strip; wherein, said lower density strip is positioned in the center region of the slot, while the said first higher density strip is positioned between the lower density strip and one of the sidewalls of the slot. 
Wu (U.S. PGPUB 2009/0054219 A1), Dicken et al. (U.S. Patent 5,441,212 A), Giyokawa et al. (Japanese Patent Publication JP2010-179989 A), and Inoue et al. (International Patent Publication WO2017/006526 A1) looks to be the closes related prior art to applicant’s claimed invention. However, Wu, Dicken et al, Giyokawa et al, and Inoue et al, all fail to disclose multiple longitudinal strips having distinct densities being installed and/ or arranged within a slot of a cylindrical tube in the exact manner described by claims 1 and 4. On the contrary, above mentioned references simply teach a single longitudinal strip being inserted into the slot on the cylindrical tube. Examiner further emphasize that none of the above noted references discuss the density of the strip that is configured with the core. Additionally, one of ordinary skill in the art would not had sufficient rational and/ or motivation to provide the cores taught by Wu, Dicken et al, Giyokawa et al, or Inoue et al, with multiple longitudinal strips instead of a single longitudinal stip. Therefore, claims 1 and 4 limitations appears to contain allowable subject matter over prior art cited by the examiner; specially when claims 1 and 4 limitations are viewed in light of applicant’s specification.
Furthermore, the prior art of record, either individually or in combination, also fail to anticipate or render obvious, an apparatus having the precise structural configuration recited within independent claim 10. More specifically, an apparatus comprising: a core that includes a cylindrical tube defining a slot that oriented/ extend along the cylindrical tube in a direction parallel to a central longitudinal axis; the slot having a bottom wall, a leading sidewall and a trailing sidewall; a strip inserted in to the slot on the cylindrical tuber; the strip including a center region, a leading side edge, and a trailing side edge; the leading side edge of the strip abutting the leading sidewall of the slot, while the trailing side edge of the strip abutting the trailing sidewall of the slot; wherein, the center region of the strip has a lower density than both the leading side edge and the trailing side edge of said strip. As detailed above, Wu, Dicken et al, Giyokawa et al, and Inoue et al, all independently propose an apparatus having relatively similar structure/ features to applicant’s claimed invention. Nevertheless, Wu, Dicken et al, Giyokawa et al, and Inoue et al, all fail to disclose or conceive a strip disposed in a slot of a cylindrical tube that forms a core having a smaller density at its center region compared to the density of the strip at its two side edges. In fact, none of the above mention prior art even discuss the density of the strip that is provided to the core. Resultingly, claim 10 limitations appears to contain allowable subject matter over cited prior art references; specially when claim 10 limitations are considered in light of applicant’s specification.
Accordingly, each core claimed by the applicant in the corresponding claims 1-14, are all determined to be allowable over prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654